Title: To Thomas Jefferson from Joshua Johnson, 30 November 1790
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 30th November 1790

I had the Honor to address you on the 3d. 5th and 15 Instant by the New York Packett, Copies of which be pleased to find annexed and to which I beg reference. Inclosed I hand you the Court Gazette and Woodfalls register to this day inclusive. They contain the Kings speech and proceedings of Parliament. So far, nothing else has transpired worth observation, or your attention; Mr. Pitt seems firmly fixed in his place and out of the reach of Opposition.
All I understand from the allusion in the Kings Speech to Quebec is the regulation of their Government. I will be attentively watchfull to find out if they have any other object and will inform You. It is reported that Mr. Elliott Brother to Sir Gilbert Elliott is appointed Plenipotentiary to the United States of America; I will wait on the Duke of Leeds in a day or two, when I get rid of a slight indisposition which now confines me, and know from him  if it is so, or not, and which information, I will hand you by the first opportunity.
I am to inform you that since I have undertaken to act under my appointment, that neither the Courts of Justice or Commons will enter any Process for one American Seaman against another. All their disputes come before me to be adjusted and settled and as our Sailors have long been in the habit of running to the petty Attorneys, on every frivolous occasion; they, as yet, pursue this same folly and which you may readily suppose gives me much trouble, and not a little vexation; I hope Congress will very shortly form a Code of Marine Laws for the regulation of their Consuls. I am striving to obtain from the Consuls resident in England representing other Powers, what fees are allowed to each; this, I have hopes of obtaining in a short time, and which I will transmit to you, hoping it may prove usefull to Congress in forming their Table of Fees to be paid their Servants. Since the Exchange of articles of Peace, between the Courts of London and Madrid, there is an entire stagnation to the sale of American produce, and I fear when the Market opens that the Price will scarcely pay Freight and Expences. This will militate more particularly against the Southern States, and force them into manufacturing for themselves.—I have daily applications to know the value of your Public Funds, many Monied Merchants would freely receive payment from their Debtors there in transfers of your Stock could they rely on being accurately informed of their Value, as it will tend to the ease of many individuals, and probably a public good; I rest it with your better Judgement, whether it would not, be proper to hand me from the Treasurers Office, the price of each Stock on the last day of each Month preceeding the sailing of the Packet. I will write you again in a few days. In the mean time, I have the honor to remain with much respect & Esteem Sir, Your most humble &c. &c.

Joshua Johnson

